                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

Civil Action No. 16-cv-03099-MEH

BEYER LASER CENTER, LLC, and
CRAIG F. BEYER,

       Plaintiffs,

v.

MATEJ POLOMSKY,

       Defendant.


                                              ORDER


Michael E. Hegarty, United States Magistrate Judge.

       Before the Court is Plaintiffs’ Partially Unopposed Motion for Court Appointed Mediation

(ECF 222). Plaintiffs ask me to refer this case to a Magistrate Judge for a Court-sponsored

settlement conference. Defendant does not oppose except that Dr. Polomsky would seek to appear

by telephone rather than traveling to the District for the mediation.

       Anyone who practices in this District knows my view on Court-sponsored alternative

dispute resolution. I have conducted over 1200 such conferences and view them as extremely

valuable in most cases. That said, the jury trial in this matter is set for December 2, 2019, less than

three weeks away; this case is now more than three years old, and it is not the first lawsuit involving

these parties. The issues are complicated and the history between the litigants has been strident.

The District is currently overwhelmed with case loads due in large part to the passing of three

judges in the past year, all of whom carried more than their fair share of work. The Thanksgiving

holiday is upon us, and any conference in this case would have to be scheduled quickly, with
significant time devoted to the effort. This is a perfect storm of circumstances that counsels against

the requested relief. I cannot burden one of my colleagues with this endeavor under these

circumstances. Finally, this service is available in the legal community, so Plaintiff is not without

recourse.

       For these reasons, Plaintiffs’ Motion (ECF 222) is denied.

       SO ORDERED.

       Entered and dated at Denver, Colorado, this 12th day of November, 2019.

                                               BY THE COURT:



                                               Michael E. Hegarty
                                               United States Magistrate Judge




                                                  2
